April     30, 1975


The Honorable   Preston           L.   Poole,   Jr.          Opinion    No.   H-   596
County Attorney
Courthouse,   Box 296                                        Re: Whether a county may
Post,  Texas   79356                                         select the county’s only bank
                                                             as county depository   if the
                                                             county judge serves   on the
                                                             bank’s board of directors.

Dear    Mr.   Poole:

        You have requested  our opinion concerning    whether  the only
bank in a county may be selected  as the county depository    where the
county judge owns stock in the bank and serves    on the board of directors.

         Attorney  General   Opinion C-438 (1965) answered    this question
in the negative,  finding that either memberehip     on the board of directors
or stock ownership     by the county judge,  county attorney,   county treasurer,
or county clerk would preclude      the bank from being selected   as the county
depository.

          However,    in 1967 the Legislature             enacted   article   2529c, V. T. C. S.,
which    provides  in part:

                           Sec. 2.     . . .

                             A bank shall not be disqualified       from bidding
                       and becoming     the depository     for any agency or
                       political  subdivision  of the state by reason of
                       having one or more officers,         directors    or stock-
                       holders   of said bank who individually         or collectively
                       own or have a beneficial      interest    in not more than
                       10 percent   of the bank’s outstanding       capital stock,
                       and at the same time serves         as a member       of the




                                                p. 2652
The Honorable     Preston    L.   Poole,   Jr.     page   2      (H- 596)




                  board,    commission,       or other body charged
                  by law with the duty of selecting        the depository
                  of such state agency or political        subdivision;
                  provided,     however,     that said bank must be
                  selected    as the depository     by a majority      vote of
                  the members        of the board,   commission,       or other
                  body of such agency or political        subdivision      and
                  no member       thereof   who is an officer,     director
                  or stockholder       of the bank shall vote or participate
                  in the proceedings.         Common-law      rules in conflict
                  with the terms and provisions         of this Act are here-
                  by modified      as herein provided,     but this Act shall
                  never be deemed to alter,         change,    amend or supersede
                  the provisions       of any home-rule    city charter     which is
                  in conflict   herewith.

          Article    2529~ clearly   supersedes    Attorney   General         Opinion C-438.
Since you have informed         us that the county judge owns less            than one-half
of one percent and no other members            of the commissioners                court   are
officers,    directors    or stockholders    of the bank, it may be           selected  as
the county depository       pursuant to article,2544,      et seq.,   V.       T. C. S. Of
course    the county judge may not participate         in the selection         process  as
he is prohibited      from doing so by article     2529~.

                                     SUMMARY

                       Where the members    of the commissioners       court do
                  not collectively own more than 10% of the stock of a bank,
                  the court may by majority    vote of its members      select
                  the bank as the county depository.      The interested    members
                  of the board may not participate   in the vote.

                                                          Very   truly    yours,




                                                          Attorney       General     of Texas




                                           p.    2653
The Honorable   Preston    L.   Poole,   Jr.    page   3   (H- 596)




DAVID   A$. KENDALL,      First    Assistant




C. ROBERT   HEATH,        Chairman
Opinion Committee




                                          p.   2654